Per Curiam.
The question in this case is whether a payment of interest amounting to $1,466.64, made upon a note secured by a real estate mortgage, should be credited upon a note executed by the defendant and held by the plaintiff. The trial court, upon the issues of the case, found that a settlement and stated account was had by the parties, and that the defendant had assumed this payment in addition to the note held by the plaintiff. The evidence plainly sustains this finding. The judgment must therefore be affirmed.